Citation Nr: 0515974	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-23 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a central nervous 
system disorder.  

2.  Entitlement to an increased rating for pruritus of the 
scrotum and anus, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for arthritis of the 
left great toe, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for arthritis of the 
right great toe, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial compensable evaluation for 
residuals of the removal of a scrotal mass, prior to March 
25, 1993.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of the removal of a scrotal mass, 
effective March 25, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969 and from January 1991 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 1993, the RO granted service 
connection for removal of a scrotal mass on the right side, 
and assigned a noncompensable, evaluation, effective March 
1992.  The veteran disagreed with the assigned rating.  The 
issue of entitlement to a compensable evaluation for 
residuals of the removal of a scrotal mass was remanded by 
the Board in March 1999.  Based on the receipt of additional 
evidence, including the report of a Department of Veterans 
Affairs (VA) examination in January 2000, the RO, by rating 
decision dated in February 2002, increased the evaluation to 
10 percent, effective March 1993.  In AB v Brown, 6 Vet. App. 
35 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service connected condition, the RO 
and the Board are required to consider entitlement to all 
available ratings for that condition.  Since the veteran has 
not limited the evaluation he feels is appropriate for this 
disability, his claim for an increased rating for the 
residuals of the removal of a scrotal mass remains alive and 
the Board will consider it.  

In a July 2000 rating decision, the RO denied the veteran's 
claim for service connection for a central nervous system 
disorder, and his claims for increased ratings for his 
service-connected pruritus of the scrotum and anus and for 
arthritis of each great toe.  The veteran perfected timely 
appeals of these determinations.

In it's March 1999 decision, the Board also remanded the 
veteran's claim for service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD.  Based on the receipt of additional evidence, 
the RO, in a February 2002 rating decision, granted service 
connection for PTSD.  Since this represents a complete grant 
of the benefit sought by the veteran at that time, there is 
no further action for the Board to take on this matter.

In addition, the Board notes that a statement of the case 
dated in October 2000 also addressed the issues of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for hearing loss, 
headaches and a stomach condition.  The veteran filed a 
substantive appeal with respect to these matters in November 
2000.  By rating action dated in January 2004, the RO granted 
service connection for bilateral hearing loss, tension 
headaches and for duodenal ulcer, gastritis and pancreatitis, 
claimed as stomach pain.  Accordingly, since all the issues 
addressed in the Board's March 1999 decision and in the 
October 2000 statement of the case have been resolved in the 
veteran's favor, this decision is limited to the issues set 
forth on the preceding page.  

In a statement received in March 2004, the veteran raised a 
claim for service connection for a back disability.  He also 
filed a claim for a total rating based on individual 
unemployability due to service-connected disability.  Since 
these matters have not been developed or certified for 
appeal, they are referred to the RO for appropriate action.

The issue of entitlement to a higher rating for residuals of 
the removal of a scrotal mass is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A central nervous system disorder was not demonstrated 
during service, and has not been documented following the 
veteran's discharge from service.

2.  Pruritus of the scrotum and anus does not involve an 
exposed area or, if manifest, involve more than 5 percent of 
the veteran's body.

3.  Degenerative joint disease of the left great toe is 
manifested by limitation of motion and tenderness of the 
metatarsophalangeal joint, with no clinical evidence of 
malunion or nonunion of the tarsal or metatarsal bones.

4.  Degenerative joint disease of the right great toe is 
manifested by tenderness of the metatarsophalangeal joint, 
with no objective evidence of malunion or nonunion of the 
tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  A central nervous system disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

2.  A rating in excess of 10 percent for pruritus of the 
scrotum and anus is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
before and after August 30, 2002).

3.  A rating in excess of 10 percent for degenerative joint 
disease of the left great toe is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5010, 5280 (2004).

4.  A rating in excess of 10 percent for degenerative joint 
disease of the right great toe is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5010, 5280 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

The Board notes that a VA letter issued in March 2001 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letters satisfied VA's duty to notify 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

With regard to the duty to assist, the record contains the 
service medical records, VA medical records and the reports 
of VA examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records for each of the veteran's periods 
of service are negative for complaints or findings pertaining 
to a disorder of the central nervous system.  Neurological 
evaluations on the separation examinations in September 1969 
and December 1991 were normal.

A neurological evaluation during the course of a VA 
psychiatric examination in June 1980 showed no abnormalities.  

The veteran was afforded a VA Agent Orange Registry 
examination in May 1997. A neurological evaluation disclosed 
no cerebellar abnormalities.  Cranial nerves II-XII were 
intact.  No pertinent diagnosis was made.

The veteran was afforded a genitourinary examination by the 
VA in January 2000.  He complained of pain in his scrotum.  
He also reported that his central nervous system was "messed 
up."  Neurological evaluation was essentially normal.  An 
examination showed no lesions in the scrotum.  The skin was 
normal.  There was no diagnosis pertaining to pruritus of the 
scrotum or anus.  

In a Statement in Support of Claim received in May 2000, the 
veteran reported that he had been diagnosed with a central 
nervous system disorder at a VA facility in 1998.

A VA examination of the skin was conducted in May 2000.  The 
veteran related that he first noticed an itching sensation in 
the perianal and scrotal areas in 1991.  He claimed it 
subsequently spread to other areas.  He asserted that the 
eruptions occur on a monthly basis, lasting approximately two 
weeks each time.  He denied any seasonal variation.  He 
reported that he was treated with a variety of medications, 
and that he had also used moisturizers.  He maintained that 
the lesions were pruritic and that newer lesions were more 
painful.  On examination, no lesions were found in the 
scrotal or perianal areas.  The pertinent diagnosis was 
pruritus ani.

The veteran was also afforded a VA examination of the feet in 
May 2000.  He reported that he had pain in his feet daily, 
particularly upon first arising in the morning and after a 
period of nonweight bearing.  He described the pain as 
burning in nature.  On examination, the veteran walked with 
an antalgic gait, utilizing a cane.  It was indicated that at 
the time of the examination, the feet were causing the 
veteran no unusual amount of discomfort.  Both great toes 
appeared to have some lateral angulation, the right at 20 
degrees and the left at 15 degrees.  There was a well-healed 
surgical scar located on the medial aspect of the left great 
toe, with a small callus formation over the distal portion of 
the scar.  There was 1+ tenderness to palpation along the 
scar and over the metatarsophalangeal joints of both feet.  
There was callus formation over the medial aspect of the 
first metatarsophalangeal joint bilaterally.  No discomfort 
to palpation of the right great toe was reported.  There was 
decreased range of motion of the left great toe with very 
slight dorsiflexion noted.  Dorsiflexion of the right great 
toe was 15 degrees.  There was normal extension of all toes 
bilaterally.  Movement of the toes did not produce any 
discomfort.  There was mild discomfort on rising on the toes 
and on heel walking.  There was 2+ Dorsalis pedis and 
posterior tibial pulses bilaterally.  There was good 
capillary filling of the nail beds without noticeable edema.  
X-ray studies of the feet revealed bilateral flatfoot 
deformity and bilateral hallux valgus deformity, the latter 
being more prominent on the right.  The diagnoses were hallux 
valgus deformity of the left great toe, hallux valgus 
deformity of the right great toe, with mild degenerative 
joint disease and bilateral flat feet.

The veteran was again afforded a VA examination in March 
2002.  He reported that he had no difficulty with his rectum 
or anus.  He stated that he had a new credescence of skin 
problems in the perianal area intermittently.  It was 
reported that it hurt in both feet damaged by lateral hallux 
valgus, more marked on the right than the left, and that bone 
had been removed in that area on the left foot.  It was 
stated that the veteran could barely move the left great toe 
and that there was very slight dorsiflexion of it.  There was 
normal extension of the right great toe at 15 degrees.  The 
pertinent diagnostic impressions were service injury to the 
feet with traumatic arthritis and status post bone removal in 
the area of the left great toe; pes planus; and skin lesions 
of multiple types.  

A VA neurological examination was conducted in March 2002.  
The veteran complained of headaches.  An examination revealed 
no real problem with right and left discrimination.  There 
was no evidence of aphasia or apraxia.  He walked with a 
minimally stiff gait and had difficulty walking on his heels 
and toes of the left foot because of prior surgery.  Cranial 
nerves II through XII were entirely within normal limits.  An 
ophthalmoscopic examination revealed normal retina and flat 
disks.  A motor examination, including tone and bulk, was 
normal.  Strength appeared to be normal, but there was some 
give away in multiple muscle group disuse and pain.  A 
sensory examination was intact to primary and cortical 
modalities, and there was no extinction to double 
simultaneous digital stimulation.  Coordination as a measure 
of cerebellar function was normal.  Reflexes were hypoactive, 
but present in all but the ankles, which were absent.  
Plantar response was flexor on the right, but absent on the 
left.  The diagnosis was that the veteran had a nonfocal 
neurological examination.  It was noted that he was not dizzy 
and that there was no evidence of ataxia.  It was opined that 
the veteran suffered from tension headaches.

VA outpatient treatment records dated from 2000 to 2003 have 
been associated with the claims folder.  The veteran was seen 
in May 2000 and reported pruritus ani.  It was indicated that 
it had initially been relieved with medication, but his 
symptoms had recurred.  New medication was prescribed.  In 
May 2003, a draining abscess of the buttock was noted.  On 
musculoskeletal evaluation, no joint deformities were noted.  
It was reported in September 2003 that the perirectal abscess 
had resolved.

Analysis

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and a disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that service connection is warranted for 
a central nervous system disorder.  The evidence supporting 
this claim consists solely of the veteran's allegations.  In 
this regard, the Board observes that the service medical 
records are negative for complaints or findings relative to 
any neurological disorder.  It must also be noted that a 
disorder of the central nervous system has not been 
documented following the veteran's discharge from service.  
The Board emphasizes that following the March 2002 VA 
examination, it was concluded that the veteran had a nonfocal 
neurological examination.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of any currently diagnosed 
central nervous system disorder, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection.  

II.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  Pruritus

A 30 percent rating may be assigned for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation may be assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).

A 30 percent evaluation may be assigned for dermatitis or 
eczema when at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a duration of less than six weeks during 
the past 12-month period.  When less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period, a 10 percent evaluation may be assigned.  
Diagnostic Code 7806 (effective August 30, 2002).

The Board finds that the old and revised schedular criteria 
for rating skin disabilities are equally favorable to the 
veteran.  The supplemental statement of the case issued in 
January 2004 furnished both provisions that were in effect 
during the course of the veteran's appeal.

The veteran maintains that a higher rating should be assigned 
for pruritus of the scrotum and anus.  The Board acknowledges 
that during the VA examination of the skin in May 2000, the 
veteran reported that he experienced eruptions about once a 
month, and claimed that they lasted for about two weeks.  It 
is significant to point out that at the time of the 
examination, no lesions were present in the perianal or 
scrotal areas.  Similarly, at the time of the most recent VA 
examination, conducted in March 2002, the veteran 
specifically denied having any problems with his rectum or 
anus.  The veteran's statements regarding the severity of his 
pruritus are of less probative value than the medical 
findings on examination.  Given that the clinical record 
establishes that the veteran reportedly has no difficulty 
with pruritus of the scrotum or anus, the Board concludes 
that the preponderance of the evidence is against the claim 
for an increased rating for this disability.  

B.  Degenerative joint disease of the toes

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 10 percent rating may be assigned for unilateral hallux 
valgus, when operated with resection of the metatarsal head 
or if severe, if equivalent to amputation of the great toe.  
Diagnostic Code 5280.

A 20 percent evaluation may be assigned for tarsal, or 
metatarsal bones, malunion of, or nonunion of if moderately 
severe.  When moderate, a 10 percent evaluation may be 
assigned.  Diagnostic Code 5283 (2004).

The Board concedes that limitation of motion of the left 
great toe has been demonstrated.  Indeed, during the March 
2002 VA examination, it was stated that the veteran could 
barely move the left great toe.  The May 2000 VA examination 
disclosed that extension of all toes was normal, and, while 
some tenderness of the metatarsophalangeal joints was 
indicated, movement of the toes did not result in discomfort.  
The fact remains, however, that even if the disability in 
either great toe is characterized as severe, equivalent to 
amputation of the great toe, no more than a 10 percent 
evaluation is warranted.  There is no clinical evidence of 
nonunion or malunion of the tarsal bones.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's allegations 
concerning the severity of his degenerative joint disease of 
each great toe.  The Board finds, therefore, that the weight 
of the evidence is against the claim for an increased rating 
for degenerative joint disease of the left great toe of 
degenerative joint disease of the right great toe.


ORDER

Service connection for a central nervous system disorder is 
denied.

An increased rating for residuals of pruritus of the scrotum 
and anus is denied.

An increased rating for degenerative joint disease of the 
left great toe or degenerative joint disease of the right 
great toe is denied.


REMAND

The veteran asserts that an initial compensable rating prior 
to March 25, 1993, and that an evaluation in excess of 10 
percent is warranted for the residuals of the removal of a 
scrotal mass, effective March 25, 1993.  

In addition, the Board points out that this disability is 
evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).  It is significant to observe, however, that new 
provisions pertaining to the evaluation of skin disabilities 
became effective August 30, 2002, and the veteran has not 
been apprised of these changes.  

The Board also notes that the most recent VA examination to 
evaluate the residuals of the scrotal mass was conducted in 
January 2000.  The veteran has made evidentiary assertions 
that his condition has increased in severity since that time.  
The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Under 38 C.F.R. § 3.326(a) (2004), a VA examination will be 
authorized where there is a possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for any residuals of 
the scrotal mass removal since his 
discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  The veteran should then be afforded 
an appropriate VA examination to 
determine the nature and extent of the 
residuals of the removal of the scrotal 
mass.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is asked to 
indicate whether:

?	Scar 5 or more inches (13 or more 
cm.) in length. 
?	Scar at least one-quarter inch (0.6 
cm.) wide at widest part. 
?	Surface contour of scar elevated or 
depressed on palpation. 
?	Scar adherent to underlying tissue. 
?	Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.). 
?	Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.). 
?	Underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.). 
?	Skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.). 
?	The scar is tender or painful on 
palpation, or superficial, poorly 
nourished or ulcerated.
Adequate reasons and bases are to be 
provided in the opinion.

3.  The RO should inform the veteran of 
the amendments to 38 C.F.R. § 4.118.

4.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the Statement of the 
Case that addressed the issue of 
entitlement to an increased rating for 
residuals of the removal of a scrotal 
mass.  The RO is also directed to 
consider the amendments to Diagnostic 
Code 7804.

5.  The RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


